DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2006164797 A)(English Translated).
In Regards to Claim 1:
Tanaka teaches a connector (TC), comprising: 
a first housing (20); a first terminal (40) attached to the first housing (20); a second housing (20 is the same as first housing on the other end of the flexible wiring 10A/B) separate from the first housing (20); a second terminal (40 is the same as first terminal on the other end of the flexible wiring 10A/B) attached to the second housing (20); 
a flexible member (10A/B) where the first terminal (40) and the second terminal (40) are connected at two ends (Figure 1 shows the two ends of the flexible wiring), and connecting the first housing (20) and the second housing (20); and 
an aligning member (30) having a flexible member insertion cavity (See Reproduced Drawing 1) where the flexible member (10A/B) is inserted, and that is movably provided between the first housing (20) and the second housing (20) in a condition where the flexible member (10A/B) is inserted.

    PNG
    media_image1.png
    806
    603
    media_image1.png
    Greyscale

In Regards to Claim 2:
Tanaka teaches the connector according to claim 1, wherein the flexible member insertion cavity (See Reproduced Drawing 1) of the aligning member (30) is an opening where the first terminal (40) and the second terminal (40) can be inserted, and the first terminal (40) and the second terminal (40) are arranged to be attachable to the first housing (20) and the second housing (20).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-9, these limitations, in combination with remaining limitations of claims 3-9, are neither taught nor suggested by the prior art of record.
Claims 10 and 11 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Tanaka (JP 2006164797 A)(English Translated) teaches “A method of manufacturing a connector comprises: a first housing; a first terminal attached to the first housing; a second housing separate from the first housing; a second terminal attached to the second housing; a flexible member where the first terminal and the second terminal are connected at two ends, and connecting the first housing and the second housing; and an aligning member having a flexible member insertion cavity where the flexible member is inserted, and that is movably arranged between the first housing and the second housing in a condition where the flexible member is insertedPage 3 of 5Application Serial No. 17/156,656.Atty Docket No. MX-2019-PAT-0368-US-NP”(Connector TC, Housing 20, Terminal 40, aligning member 30, and flexible member 10A/B)
Tanaka (JP 2006164797 A)(English Translated) does not teach “the method comprising: a step of preparing a deflection member where the first terminal and second terminal are connected at two ends; a step of overlaying the first housing and the aligning member; a step of attaching the first terminal to the first housing by inserting the aligning member; a step of moving the aligning member in a direction of the second terminal in a condition where the flexible member is inserted in the aligning member; a step of inserting the second terminal into the aligning member to cause a contact piece on a tip end side thereof to protrude from the aligning member; and a step of storing the contact piece of the second terminal protruding from the aligning member in the second housing, and storing the second terminal in the second housing.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
Claim 11 is dependent on claim 10 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831